Citation Nr: 0205424	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-01 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for skin disability, 
including as due to exposure to herbicide agents. 

4.  Entitlement to service connection for bilateral foot 
disability. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of injuries to the legs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1969 to 
April 1971. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and 
was remanded in December 1997. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to his 
period of active duty service. 

2.  The veteran's tinnitus is related to his period of active 
duty service. 

3.  The veteran's current skin disability was not manifested 
during the veteran's active duty service, nor is his current 
skin disability otherwise related to such service, including 
exposure to herbicide agents. 

4.  Bilateral foot disability was not manifested during the 
veteran's active military service.  

5.  The veteran did not engage in combat with the enemy 
during his active duty service.

6.  The stressors claimed by the veteran have not been 
verified.

7.  By rating decision in February 1972, a claim by the 
veteran for entitlement to service connection of disability 
of the legs was denied; a notice of disagreement was not 
received to initiate an appeal from that determination. 

8.  Evidence added to the record since the February 1972 
rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that is must be 
considered in order to decide fairly the merits of the 
appellant's claim of entitlement to service connection for 
disability of the legs.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001). 

2.  Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  Skin disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

4.  Bilateral foot disability was not incurred in or 
aggravated by veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

5.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (1996); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

6.  The February 1972 rating decision which denied 
entitlement to service connection for disability of the legs 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

7.  Evidence received since the February 1972 rating decision 
is not new and material, and the claim of entitlement to 
service connection for disability of the legs has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation with 
regard to the issues on appeal.  The record in this case 
includes service medical records and VA medical records, 
including reports of VA examinations conducted pursuant to 
the Board's December 1997 remand.  The Board finds these 
examination to be adequate.  

Evidence shows that the veteran was awarded Social Security 
benefits beginning in 1998.  Records associated with that 
claim do not appear to be of record.  Nevertheless, under the 
particular circumstances of this case where the focus of the 
case involves the relationship of claimed disabilities to the 
veteran's period of service almost 30 years before, the Board 
finds that the Social Security records would not be relevant 
to the issues on appeal.  Moreover, the VA examinations 
conducted in 2001 pursuant to the Board's remand are more 
recent than the Social Security records.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further VA assistance to obtain such records would help 
substantiate the veteran's claim.  See generally 38 C.F.R. §  
3.159(d) (66 Fed. Reg. 45620, 45631 (Aug. 29, 2001).

The record also shows that the RO has made various attempts 
to locate any additional VA medical records, but such 
attempts have been unsuccessful.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with these claims. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection and the new and material 
evidence analysis.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the hearing loss and tinnitus claims and has 
notified the claimant of the information and evidence 
necessary to substantiate these claims.  Consequently, the 
case need not be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as high frequency 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see also Opinion of 
VA's Under Secretary for Health dated October 4, 1995.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss and Tinnitus

The veteran maintains that his bilateral hearing loss and 
tinnitus are related to his period of active duty service and 
should therefore be service-connected.  The RO has denied the 
hearing loss claim on the basis that hearing loss preexisted 
the veteran's entry into service and was not aggravated by 
such service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Turning to the evidence, at the time of the veteran's 
induction examination in October 1968, audiometric testing 
showed the following pure tone thresholds:  




HERTZ



500
1000
2000
4000

RIGHT
0
0
0
35

LEFT
15
0
5
30


Service medical records show that the veteran was seen in 
July 1969 with complaints of chest pain and to check his 
hearing.  Huge tonsils were noted and the tympanic membranes 
were described as foamy appearing.  Treatment was by 
medication; no diagnosis was reported. 

At the examination for separation in January 1971, 
audiometric testing showed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
32
10
8
18
42
LEFT
30
14
14
14
36

Mild bilateral high frequency hearing loss was noted.

As noted in the Board's March 1999 remand, the record at that 
time did not clearly show current hearing loss as defined by 
38 C.F.R. § 3.385.  However, VA audiological examination in 
March 1999 showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
50
60
LEFT
15
15
20
30
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

It is now clear that the veteran does currently suffer 
bilateral hearing loss disability as defined by VA 
regulation.  The question is whether his current hearing loss 
is related to his military service.  The Board first finds 
that the entrance examination report does not support a 
finding of preexisting hearing loss.  While some loss of 
hearing acuity at the 4000 Hertz level, this alone does not, 
in the Board's view, show preexisting hearing loss.  

The Board also acknowledges that the examiner who conducted 
the March 1999 VA examination (after reviewing the claims 
file) opined that the current hearing loss was not related to 
service.  Both military and post-service noise exposure was 
noted in the examination report.  The examiner further noted 
what she described as essentially normal hearing at entrance 
and discharge from service.  

However, contrary to the VA examiner's comment, it appears to 
the Board that not only was right ear hearing loss disability 
(as defined by VA regulation) shown at the time of discharge, 
a comparison of induction test results and discharge test 
results clearly shows a decrease in bilateral hearing acuity 
during service.  As noted earlier the Court has indicated 
that it is not necessary to show that the regulatory criteria 
for hearing loss disability be met during service.  The 
evidence in this case shows a decrease in bilateral hearing 
acuity during service and current bilateral hearing loss.  

Post-service evidence shows that when the veteran underwent 
VA examination in January 1972, no hearing loss was noted.  
However, it does not appear that audiological testing was 
accomplished at that time.  The record does not appear to 
include any medical evidence of post-service hearing loss 
until the March 1999 VA examination.  

In view of the Court's holding in Hensley as discussed 
earlier, the Board believes that the record in the present 
case reflects an approximate balance of the positive evidence 
with the negative evidence on the question of the 
relationship of the current hearing loss to service.  Under 
such circumstances, VA is directed by statute to resolve the 
question in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that entitlement to service 
connection for bilateral hearing loss is warranted. 

Turning to the tinnitus issue, the Board notes that the March 
1999 VA examiner commented that there was a history of both 
inservice and post-service noise exposure.  The Board's grant 
of service connection for hearing loss was based on service 
records showing a loss of hearing acuity during service and 
was in recognition of the veteran's history of noise exposure 
during service.  While the evidence does not persuasively 
show that his tinnitus is related to any such noise exposure 
during service as opposed to post-service noise exposure, the 
Board is unable to conclude that the preponderance of the 
evidence weighs against a finding of noise exposure during 
service which might have led to the tinnitus.  As with the 
hearing loss issue, the Board believes that there is a state 
of equipoise of the positive evidence and the negative 
evidence on the tinnitus issue.  As such, entitlement to 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107(b). 

Skin Disability

At this point, the Board acknowledges that the veteran 
contends that he suffers from skin disability which is 
related to Agent Orange exposure during his Vietnam service.  
Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veteran's who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicides agents such as Agent 
Orange.  For purposes of this decision, the Board notes that 
the list of diseases associated with exposure to certain 
herbicide agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  The diseases listed 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6); 
see also Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The Board 
notes that the veteran did service in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents. 

However, there is no competent evidence that he suffers from 
any skin disability which is contemplated under 38 C.F.R. 
§ 3.309(e).  The only skin disability found on a VA skin 
examination in March 1999 was a lipoma on the veteran's left 
cheek.  While the veteran indicated to the examiner that this 
lipoma developed while he was in the service and was seen for 
this lesion during service, service medical records do not 
document the lipoma.  The Board notes here that service 
medical records do show treatment for a skin rash of contact 
etiology in October 1970.  However, at the time of discharge 
examination in January 1971, the veteran denied ever having a 
skin disease, tumor, growth or cyst.  The veteran's skin was 
clinically evaluated as normal at that time.  VA examination 
in January 1972 showed the veteran's skin to be normal.  

Based on the record, the Board must conclude that the skin 
rash present during service was acute in nature and resolved 
without leaving residual disability.  Further, there is no 
persuasive evidence that the veteran's current lipoma of the 
left cheek was manifested during service or is otherwise 
related to service.  In sum, the Board finds no basis for 
establishing service connection any current skin disorder.  
There is no competent evidence suggesting any link between 
the current lipoma and the veteran's service, including 
exposure to herbicide agents during service.  Moreover, there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination with regard to this issue. 

Bilateral Foot Disability

After reviewing the record, the Board must also conclude that 
the preponderance of the evidence is against entitlement to 
service connection for bilateral foot disability.  VA 
examination in March 1999 in connection with his claim 
resulted in a clinical diagnosis of pes planus, although x-
ray studies showed normal feet.  Service medical records do 
not document pes planus.  There is a February 1970 reference 
to a contusion of the right foot, but no further medical 
evidence of treatment.  Although the veteran complained of 
problems with calf pain and an episode of pedal edema at the 
time of discharge examination, the veteran's feet were 
clinically evaluated as normal.  Moreover, although the 
history related by the veteran to the January 1972 VA 
examiner included foot pain, the examiner found no 
abnormalities of the feet and made no diagnosis of pes planus 
or any other foot problem.  Without a showing of chronic 
disability of the feet during service or a continuity of 
pertinent symptomatology from service on to otherwise show a 
link to service, the veteran's bilateral foot disability 
claim must be denied. 

With regard to this issue, the Board is unable to find a 
state of equipoise of the positive evidence with the negative 
evidence.  38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. § 
3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The Board acknowledges at this point that the claims file 
includes a June 1997 VA examination diagnosis of PTSD.  
However, the claim has been denied by the Regional Office 
because there is no persuasive evidence showing that the 
veteran engaged in combat with the enemy and attempts to 
otherwise verify the claimed stressors have been 
unsuccessful.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's DD Form 214 shows service in Vietnam, 
but does not show that he was awarded any combat decorations.  
His occupational specialty was listed as light vehicle 
driver.  However, there is no indication in his service 
personnel records that he was engaged in combat at anytime.  
Although he has claimed to have been involved or witnessed 
various combat actions, no such verification is in the 
service records.  Therefore, since the record does not show 
that he engaged in combat, his statements alone regarding the 
claimed stressors may not be accepted, but must be 
corroborated.  This requirement is the same under both 
versions of 38 C.F.R. § 3.304(f).

The record shows that the RO has made attempts to verify the 
stressors claimed by the veteran.  Requests have been made to 
the appropriate military unit for verification of the claimed 
stressors.  The U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) has forwarded copies of certain 
records which document an attack against Camp Eagle resulting 
in casualties in August 1969.  However, there was no 
verification that the veteran was a participant or a witness 
to this attack.  In other words, there is no official 
verification that the veteran witnessed the claimed 
stressors.  However, the Board acknowledges that additional 
verifying evidence may be obtained from sources other than 
the veteran's service records.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  Nevertheless, the record does not 
include any such additional verifying evidence such as 
statements from fellow servicemembers.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  Even acknowledging that there 
is official evidence showing service in Vietnam, the Board 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).  While there are 
diagnoses of PTSD in the present case, applicable law 
provides that a diagnosis of PTSD must be based on verified 
stressors.  In this case, there has been no such 
verification.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In sum, as the evidence does not show that the veteran 
engaged in combat and the claimed stressors are otherwise 
unverified, there is therefore no basis for finding that 
service connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

Residuals of Injuries to the Legs

The record shows that entitlement to service connection for a 
torn ligament in both calves was denied by rating decision in 
February 1972.  The veteran was informed of this decision and 
furnished notice of appellate rights and procedures by letter 
dated in March 1972, but he did not file a notice of 
disagreement to initiate an appeal.  Accordingly, the 
February 1972 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, a claim which is subject to a prior 
final decision may nevertheless be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes here that the provisions of 38 C.F.R. § 3.156(a) 
were recently amended.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  However, the amended version is only applicable 
to claims filed on or after August 29, 2001.  The change in 
the regulation therefore does not impact the present case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet.App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet.App. 273, 285 (1996).

Evidence of record at the time of the February 1972 rating 
decision included the veteran's service medical records, some 
post-service VA treatment records and the report of a VA 
examination in January 1972.  

Service medical records show that the veteran reported a 
history of leg cramps at the time of his entrance examination 
in October 1968.  The veteran was seen on a number of 
occasions in December 1969 for complaints of tenderness and 
pain in the calf muscles.  No history of trauma or strain was 
noted.  Clinical records show no signs of infections.  
Various reported diagnoses included:  non-specific myositis 
and questionable hypertrophic myalgia of the soleus muscles.  
The veteran was seen again in March 1971 for left calf pain.  
The reported impression was calf pain probably secondary to 
blousing rubbers.  On discharge examination in January 1971, 
the veteran reported a history of leg cramps, and the 
physician's summary noted leg cramps in Vietnam and pedal 
edema in Vietnam.  The veteran's lower extremities were 
clinically evaluated as normal.  

The report of VA examination in January 1972 notes that the 
veteran reported that he injured his legs in 1970 during an 
air raid and was told he had torn the ligaments of the calves 
of both legs.  Physical examination revealed no abnormalities 
of movement of the hips, knees, feet and ankles.  Both feet 
were described as warm and dry and peripheral pulses were 
adequate.  Both superficial and deep reflexes were described 
as physiological.  An x-ray study showed the knee joints and 
long bones of the legs to be within normal limits.  The 
reported examination impression was possible injuries to both 
legs manifested by tear of the ligamentous structure. 

Based on this record, the RO denied the veteran's claim in a 
February 1972 rating decision.  The RO noted that the veteran 
had complained of pain in both calves during service, but 
there was never any "known positive findings."  The RO 
further noted that service medical records were negative for 
any evidence of injuries to the calves.  

Evidence received of record since the February 1972 rating 
decision includes VA outpatient and examination reports and 
various statements by the veteran.  However, review of these 
items of evidence shows that complaints of pain and/or 
numbness of the lower extremities appear to be associated 
with a low back disorder which apparently is the result of a 
post-service injury.  One 1994 entry is to the effect that 
the veteran reported low back and bilateral leg pain since 
1972.  The evidence also includes evidence of a medial 
meniscectomy of the left knee at a VA hospital in November 
1973 to repair a torn medial meniscus.  

Evidence received since the February 1972 rating decision 
also includes the report of a March 1999 VA examination which 
lists a diagnosis of injury to both knees in the service and 
subsequent injury to the cartilage and surgical repair of the 
left and right knee.  

Although the newly received items of evidence appear to 
address the veteran's leg and/or knee complaints, the Board 
must find that none of the items of evidence received since 
February 1972 are, either by themselves or in connection with 
the evidence already of record, so significant that they must 
be considered to fairly determine the merits of the veteran's 
claim.  The newly received evidence documents post-service 
injuries which have resulted in lower extremity symptoms.  
The newly received medical records refer to post-service low 
back problems with associated radiation of pain and numbness 
into the legs.  The November 1973 VA surgical procedure on 
the left knee is not significant as it only shows a surgical 
procedure more than two years after the veteran's discharge 
from service.  It is not by itself of significance to the 
veteran's claim and, when viewed with the other evidence 
already of record, actually appears to support a finding that 
any current left knee problem is of post-service origin.  In 
this regard, the other evidence already of record showed no 
inservice knee problems, only pain in the calves which was 
apparently acute in nature as it was not clinically reported 
on discharge examination or VA examination in January 1972.  

The March 1999 VA examination report is also not new and 
material as it appears to be based solely on history 
furnished by the veteran which is not supported by the 
evidence of record.  As such, this report cannot be viewed as 
new and material evidence to reopen the veteran's claim.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Again, 
service medical records do not support the veteran's claim 
that he suffered injuries to the knees or legs during 
service.  In fact, while the service medical records do 
document calf pain as claimed by the veteran, these records 
show that the veteran was denying any trauma to the legs at 
that time which is contrary to his current contentions.  At 
any rate, service medical records showed the calf pain to be 
of questionable etiology and subsequent medical findings at 
discharge and on VA examination in January 1972 lead to the 
conclusion that the calf pain was acute.  The opinion of the 
March 1999 VA examiner is therefore based on an inaccurate 
factual predicate.  As such, it does not constitute new and 
material evidence. 

In sum, the Board is compelled to conclude that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for bilateral leg 
disability.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  Entitlement to service connection for tinnitus 
is warranted.  To this extent, the appeal is granted. 

Entitlement to service connection for skin disability is not 
warranted.  Entitlement to service connection for bilateral 
foot disability is not warranted.  Entitlement to service 
connection for PTSD is not warranted.  New and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for bilateral leg 
disability.  To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

